O.’Brien, P. J. (dissenting):
Upon the question of the defendant’s liability upon the notes I concur with Mr. Justice Houghton.
Upon the additional question as to whether it was error to admit the deposition of the officer of the corporation, I dissent from the views of the majority of the court. It will .be noticed by reference *204to section- -870 et seq. of the Code that a distinction.is made between the examination of a mere witness and the examination of one who is a party to the action, it being permissible with respect to the latter to read the deposition notwithstanding that the party is present at the time of the trial.
I think, under the construction to be given to these sections of the Code, that where, as here, what was sought and obtained was an examination of the-defendant —which could only be obtained by examining its officers.— when an examination is so taken it becomes the examination of the corporation, and is the equivalent of the examination of a party not a corporation for the purpose of reading the same upon the trial, of the action. I, therefore, dissent.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order filed.